Citation Nr: 0612877	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  01-07 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
claimed as due to herbicide agents used in Vietnam, for the 
purpose of entitlement to accrued benefits. 

2.  Entitlement to service connection for a cardiopulmonary 
condition claimed as due to herbicide agents used in Vietnam, 
for the purpose of entitlement to accrued benefits. 

3.  Entitlement to an increased rating for carcinoma of the 
left mandible with loss of left half of mandible, for the 
purpose of entitlement to accrued benefits. 

4.  Entitlement to an increased rating for post-operative 
scar, excision of lip cancer, for the purpose of entitlement 
to accrued benefits. 

5.  Entitlement to an increased rating for defective hearing, 
for the purpose of entitlement to accrued benefits. 

6.  Entitlement to an increased rating for hemorrhoids, for 
the purpose of entitlement to accrued benefits. 

7.  Entitlement to an increased rating for perforation of the 
right tympanic membrane, for the purpose of entitlement to 
accrued benefits. 

8.  Entitlement to service connection for cause of the 
veteran's death.  

9.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

10.  Eligibility for Dependent's Educational Assistance 
(DEA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November 1943 until 
November 1945; October 1951 until February 1952; and August 
1953 until November 1971.  He was a prisoner of war (POW) of 
the German government from December 1944 to April 1945.  He 
died in August 2000 of cardiopulmonary arrest due to cancer 
of colon and liver.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office (RO).  


FINDINGS OF FACT

1.  At the time of the decedent's death, the veteran did not 
have pending claims for entitlement to service connection 
(including claimed as due to herbicide agents used in 
Vietnam) for either diabetes mellitus or a cardiopulmonary 
condition.

2.  The veteran's postoperative residuals of left mandibular 
resection were manifested by 50 percent loss of the left 
mandible, but without a showing of complete loss of the 
mandible.

3.  The last audiologic examination of record shows that the 
veteran's bilateral hearing loss was productive of normal 
hearing at 500 hertz sloping from a mild to a profound 
sensorineural in the right ear and normal hearing at 500 
hertz sloping from a mild to a severe sensorineural in the 
left ear with speech reception threshold within normal 
limits.

4.  The evidence of record does show that anemia was linked 
to persistent hemorrhoidal bleeding, or thrombotic 
hemorrhoids that were irreducible, with excessive redundant 
tissue.  

5.  The veteran was in receipt of the maximum schedular 
evaluation for right tympanic membrane perforation, and this 
disability was not shown to present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.

6.  The veteran died in August 2000.

7.  Prior to his death, the veteran had established service 
connection for carcinoma of the left mandible with loss of 
left half of mandible, evaluated as 50 percent disabling; POW 
scar, excision of lip cancer, evaluated as 30 percent 
disabling; defective hearing, hemorrhoids, and perforation of 
the right tympanic membrane, all evaluated as 0 percent 
disabling.  

8.  The immediate cause of death was cardiopulmonary arrest; 
due to (or as a consequence of) liver or colon cancer.

9.  Colon cancer was first shown many years subsequent to his 
separation from service, and is not shown to be related to 
such service.

10.  The veteran's fatal colon cancer is not shown to be the 
product of, or otherwise related to, his service-connected 
mandibular cancer.

11.  The combined rating for the veteran's service-connected 
disabilities was 100 percent from December 12, 1986, through 
September 30, 1988, and 70 percent from October 1, 1988, 
until the veteran's death.  

12.  The veteran was a POW who died after September 30, 1999, 
who did not have a disability that was continuously rated 
totally disabling for a period of one year or more 
immediately preceding death; he was not evaluated as totally 
disabled from service-connected disabilities for 10 
continuous years immediately preceding death; he was not 
rated totally disabled continuously after his discharge from 
service in November 1971 and for a period more than 5 years 
immediately preceding death; and there has been no allegation 
of clear and unmistakable error in any prior decision.  

13.  The veteran did not die of a service-connected 
disability and was not totally and permanently disabled due 
to service-connected disability at the time of his death.


CONCLUSIONS OF LAW

1.  The appellant's claim for accrued benefits, based on 
purported claims for service connection for diabetes mellitus 
and a cardiopulmonary condition, is without legal merit.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2005); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

2.  The criteria for an evaluation in excess of 50 percent 
for the mandibular disability were not met prior to his 
death.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.150, Diagnostic Code 9902 (2005).

3.  The criteria for an evaluation in excess of zero percent 
for defective hearing were not met prior to his death.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.85, 4.86 and Diagnostic Code 6100 (2005).

4.  The criteria for a compensable disability evaluation for 
hemorrhoids were not met prior to his death.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2005).  

5.  The criteria for a compensable evaluation for right 
tympanic membrane perforation were not met prior to his 
death.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 6211 (2005).

6.  A cardiovascular disorder and cancer of the colon were 
not incurred in or aggravated by active service, nor may 
either disorder be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

7.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2005).

8.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2005).

9.  The requirements for entitlement to DEA under 38 U.S.C. 
Chapter 35 have not been met.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 21.3021(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of a letter sent to the 
appellant in May 2004.  

Additionally, a supplemental statement of the case in October 
2005 readjudicated the claims reviewed in this decision after 
the content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore the Board 
finds that any defect with respect to the timing of the 
required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Because service connection and service connection for the 
cause of death has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked her to submit any evidence in her possession 
that pertains to the claim.  The RO has contacted all of the 
medical agencies listed by the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Accrued benefits

A.  Legal criteria

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.152(a).

B.  Entitlement to service connection for diabetes mellitus 
and a cardiopulmonary condition claimed as due to herbicide 
agents used in Vietnam, for the purpose of entitlement to 
accrued benefits

The evidence shows that the veteran died in August 2000.  The 
file reflects that there were no claims regarding service 
connection pending at the time of his death.  Subsequent to 
his death, in January 2001, the RO received claims for 
service connection for diabetes mellitus and a 
cardiopulmonary condition from the appellant.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  As indicated, no such claim was pending at the 
time of the decedent's death.

The claims file is absent any evidence that the decedent had 
a claim for service connection pending at the time of his 
death, therefore, she is not legally entitled to this 
benefit.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
The law pertaining to eligibility for accrued benefits is 
dispositive of this issue, the appellant's claims must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

C.  Entitlement to an increased rating for carcinoma of the 
left mandible with loss of left half of mandible, for the 
purpose of entitlement to accrued benefits 

The service medical records relate that in 1971, a V-lip 
incision for probable squamous cell carcinoma was performed.  
In 1986, squamous cell carcinoma was discovered on dental 
examination.  He underwent excision of the tumor in December 
1986 with removal of the left mandible.  

In a May 1987 rating action he was granted service connection 
for loss of left mandible due to lip cancer.  A 30 percent 
evaluation was assigned effective in December 1986.  Later 
that month it was increased to 100 percent, effective in 
December 1986.  

A VA examination was conducted in June 1988.  There was a 
55-millimeter vertical excursion of the mandible.  The 
examiner noted that there was limited speech impairment.  The 
left mandible and temporomandibular joint (TMJ) was 
considered non-replaceable.  Dental X-ray disclosed that the 
veteran was edentulous.  The body, ramus, and left condylar 
head were missing.  

In a July 1988 rating action, the evaluation for the 
mandibular disability was reduced to 50 percent disabling, 
effective from October 1988.   

Loss of the approximately one-half of the mandible, involving 
temporomandibular articulation, is required to warrant a 50 
percent disability rating.  38 C.F.R. § 4.150, Diagnostic 
Code 9902.

Loss of part or the whole ramus, involving bilateral loss of 
the temporomandibular articulation warrants a 50 percent 
rating. 38 C.F.R. § 4.150, Diagnostic Code 9906.

The Court held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These factors do not specifically relate to muscle 
or nerve injuries independently of each other, but rather, 
refer to overall factors, which must be considered when 
rating the veteran's joint injury.  DeLuca, supra.

The veteran was assigned the maximum rating for his mandible 
disability under Diagnostic Code 9902.  Because the veteran's 
disability involved restricted articulation of a joint, the 
Board must also address the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  See DeLuca, supra.  However, if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

The Board has also considered Diagnostic Code 9901, complete 
loss of mandible, because this is the only Diagnostic Code 
for mandible disabilities which allows for a rating higher 
than the currently assigned 50 percent.  However, in order to 
meet the criteria for the assignment of Diagnostic Code 9901, 
there must have been a showing of a complete loss of the 
mandible between the angles.  Such was not the case here; the 
medical evidence does not indicate a complete loss of the 
mandible.  Therefore, Diagnostic Code 9901 cannot be applied.  
Consequently, a higher evaluation is not warranted for the 
left mandible disability.  

D.  Entitlement to an increased rating for post-operative 
scar, excision of lip cancer, for the purpose of entitlement 
to accrued benefits 

As noted the veteran underwent resection of the left 
mandible.  VA examination in March 1987 disclosed a well 
healed surgical scar that extended from the lower lip down 
through the chin, along the neck, and posteriorly to the area 
below the left ear.  In the May 1987 rating action, a 10 
percent evaluation was assigned for postoperative scar of lip 
cancer, effective in December 1986.  

At the May 1987 VA examination it was described as a midline 
scar that began at the lower lip, extended downward on the 
menti symphysis to a point opposite the thyroid cartilage, 
turning at a tranverse trajectory in a curvilinear manner, 
extending up to the level of the mastoid process.  It was 
similarly described at a June 1988 VA examination.  

The disability evaluation for the residual scarring was 
increased to 30 percent disabling in a July 1988 rating 
action, effective in December 1986.  

Diagnostic Code 7800, for disfiguring scars of the head, face 
or neck, provides a 10 percent rating is assigned for 
moderate disfigurement.  A 30 percent rating is assigned for 
severe disfiguring scars, especially if producing a marked 
and unsightly deformity of the eyelids, lips or auricles.  
Complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement is 
rated 50 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  When in addition to tissue loss and cicatrization 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 may be increased to 80 
percent, and the 30 percent to 50 percent.  

The record does not support the assignment of a higher 
schedular evaluation under this diagnostic code.  Although 
the scar may have extended from the facial area along the 
jawline to the neck area, complete or exceptionally repugnant 
deformity of one side of the face was not described.  
Moreover, the scar was predominantly on the left side of the 
neck, so marked or repugnant bilateral disfigurement is, 
likewise, not demonstrated.  Nonetheless, the current 30 
percent rating may have been increased to 50 percent if, in 
addition to tissue loss and cicatrization, there was marked 
discoloration, color contrast, or the like.  The record 
indicates significant scarring; however, the examination 
reports did not describe any discoloration, color contrast, 
or the like, nor was it contended that such existed.  
Therefore, a higher evaluation under Diagnostic Code 7800 was 
not warranted.  

Moreover, the record does not show that the scar resulted in 
functional impairment, or that it was poorly nourished with 
ulceration or tender and painful on objective demonstration.  
See Diagnostic Codes 7803, 7804, 7805.  

E.  Entitlement to an increased rating for defective hearing, 
for the purpose of entitlement to accrued benefits 

A VA audiological examination was conducted in March 1987.  
The veteran had normal hearing at 500 hertz sloping from a 
mild to a profound sensorineural hearing loss in the right 
ear.  There was normal hearing at 500 hertz sloping from a 
mild to a severe sensorineural hearing loss in the left ear.  
Speech reception threshold was within normal limits in both 
ears.  

He was granted service connection for defective hearing in a 
May 1987 rating action.  A noncompensable evaluation was 
assigned, effective from December 1986.  

In regard to hearing loss, modern pure tone audiometry 
testing and speech audiometry utilized in VA audiological 
clinics are well adapted to evaluate the degree of hearing 
impairment accurately.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

Unfortunately, the medical evidence of record does not 
pertain to the veteran's defective hearing during this appeal 
period.  As such, there is no objective evidence of decreased 
hearing.  Accordingly, an increased rating is not warranted.   

F.  Entitlement to an increased rating for hemorrhoids, for 
the purpose of entitlement to accrued benefits 

The March 1987 VA examination revealed a large hemorrhoidal 
tag on the right side of the anus that was approximately 
1-centimeter in diameter.  An anoscope revealed a 
1-centimeter hemorrhoid on the left just inside the anus.  He 
described no tenderness.  There was no evidence of bleeding 
or any other abnormality noted.  

Based on inservice treatment service connection was granted 
for hemorrhoids in the May 1987 rating action.  A 
noncompensable evaluation was assigned.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 20 percent 
rating is assigned for hemorrhoids with persistent bleeding 
and with secondary anemia, or with fissures.  A 10 percent 
rating is warranted for irreducible, large or thrombotic 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences or for hemorrhoids with persistent 
bleeding and with secondary anemia or with fissures.  
Noncompensable ratings are assigned for mild or moderate 
hemorrhoids.    

The record at the date of the veteran's death contains few 
objective findings regarding the hemorrhoids.  The medical 
evidence does not indicate anemia linked to persistent 
hemorrhoidal bleeding, or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue.  Accordingly, 
the evidence shows that the veteran's hemorrhoids were no 
more than slight or moderate in severity, and did not satisfy 
the criteria for a compensable rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  

G.  Entitlement to an increased rating for perforation of the 
right tympanic membrane, for the purpose of entitlement to 
accrued benefits

The VA examination in March 1987 revealed scarring of the 
right tympanic membrane.  Service connection was granted for 
right tympanic membrane in the May 1987 rating action.  A 
noncompensable evaluation was assigned effective in December 
1986.  

Pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6211, a 
noncompensable evaluation is the only, and therefore the 
maximum, rating available under Diagnostic Code 6211.  
Consequently, the veteran was not entitled to an increased 
rating for his disability under those criteria.  Therefore, a 
compensable evaluation cannot be granted under this 
Diagnostic Code.

H.  Extraschedular rating

The Board considered the provisions of 38 C.F.R. § 3.321(b) 
(1); however, there was no showing that the veteran's 
service-connected disabilities caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the service connected disabilities.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service connected disabilities under the provisions 
of 38 C.F.R. § 3.321(b) (1) were not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 
(1995).

Entitlement to service connection for cause of the veteran's 
death.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., adenocarcinoma and cardiovascular 
disease) which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to the laws and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c), will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a) (2005).

The Board notes that 38 C.F.R. § 3.309(c) has been recently 
revised.  Whereas, previously, this section provided a 
presumption of service connection for only the cardiovascular 
disorder of beriberi heart disease, which included ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity, revisions in October 2004 
clearly indicate that, if a veteran is a former prisoner of 
war, certain diseases shall be service connected if manifest 
to a disability of 10 percent or more at any time after 
discharge, provided the rebuttable presumption provision of 
38 C.F.R. § 3.307 are also satisfied.  Diseases listed under 
this code now include atherosclerotic disease or hypertensive 
vascular disease, including hypertensive heart disease, and 
their complications including myocardial infarction, 
congestive heart failure, and arrhythmia.  69 Fed Reg 60083- 
60090; 38 C.F.R. § 3.309(c) (2005).

The official death certificate reflects that the veteran died 
in August 2002.  The immediate cause of death was 
cardiopulmonary arrest; due to (or as a consequence of) 
cancer of the colon to liver.  

At the time of his death, service connection was in effect 
for carcinoma of the left mandible with loss of left half of 
mandible, evaluated as 50 percent disabling; POW scar, 
excision of lip cancer, evaluated as 30 percent disabling; 
defective hearing, hemorrhoids, and perforation of the right 
tympanic membrane, all evaluated as 0 percent disabling.
The veteran's service medical records do not reflect the 
presence of any heart, colon or liver problems, to include 
cancer.  The report of his August 1971 service retirement 
examination shows that the G-U system was within normal 
limits.  A chest X-ray and an electrocardiogram (EKG) were 
normal.  

The medical evidence, in fact, first shows the presence of 
colon cancer in May 2000.  However, this is more than 30 
years following his separation from service.  Also during 
this time period diagnoses regarding coronary artery disease 
were recorded.  In regard to hypertension, the medical 
records relate that the veteran began treatment for 
hypertension in 1984; however, this was approximately 13 
years after service discharge.  The medical evidence does not 
demonstrate that colon cancer or a heart disorder had been 
manifested prior to that date, and specifically does not 
demonstrate that either disorder had been manifested to a 
compensable degree (that is, 10 percent disabling) within one 
year after his separation from service in November 1971.

Likewise, the medical record is devoid of clinical evidence 
demonstrating that colon cancer or a heart disorder is 
otherwise related in any manner to the veteran's active 
service.  See 38 C.F.R. § 3.303(d).  

Moreover, the Board notes that the medical evidence does not 
demonstrate that the veteran's service-connected disorders, 
either singly or collectively, caused or hastened to cause 
his death in any manner.  

The Board is cognizant of the appellant's contentions, to the 
effect that her husband's fatal cancer was the product of 
service connected mandibular carcinoma.  The clinical record, 
however, does not contain any findings that there was an 
etiological or causal relationship between his fatal disorder 
and mandibular cancer.  To the contrary, the only medical 
opinion of record is a November 2000 VA medical opinion that 
indicates that there was no relationship between the 
veteran's colon cancer and mandibular cancer.  The physician 
pointed out that the mandibular carcinoma was a melanoma, 
which is a different cell type than the adenocarcinoma of the 
colon.  Further, the dissimilarity of the tissues types would 
make it medically unlikely, if not impossible for the cancers 
to be related.  The physician also pointed out that it was 
unlikely that the veteran's disability interfered with his 
nutrition.  Additionally, if there was a lack of nutrition it 
did not lead to colon cancer.   

In regard to a cardiovascular disorder, as referred to above, 
the VA records show that the veteran had been receiving 
medical care for hypertension since 1984.  The record also 
shows that the veteran was treated for syncope and dizziness 
in early 1999.  The diagnoses included history of arrhythmia.  
During his treatment for colon cancer there were diagnoses 
recorded in conjunction with his past medical history that 
included atrial fibrillation and coronary artery disease.  
The Board notes that the veteran did not claim service 
connection for a heart disability during his lifetime.  
However, even assuming that he could have been granted 
service connection for such disability by virtue of the 
presumption at 38 C.F.R. § 3.309(c), it is not shown that a 
cardiovascular disability contributed materially or 
substantially to the cause of death.  A VA examiner in August 
2005 specifically concluded that the veteran did not die as a 
result of a heart disorder but his death was a result of 
metastatic carcinoma of the colon.  See 38 C.F.R. § 3.312.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death. 


Entitlement to DIC benefits under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that he veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

The veteran was a POW who died after September 30, 1999, but 
he did not have a disability that was continuously rated 
totally disabling for a period of one year or more 
immediately preceding death; he died more than 10 years 
following his retirement from active service; and he was not 
receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  Moreover, there has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


DEA Chapter 35 Educational Benefits

In order for the appellant to be eligible for DEA Chapter 35 
educational benefits she must be the surviving spouse of a 
veteran who died of a service-connected disability or who, at 
the time of death had a total and permanent disability 
evaluation for service-connected disability.  38 U.S.C.A. 
§ 3501; 38 C.F.R. § 21.3021(a).  

As noted above, the veteran had not been assigned a total and 
permanent disability rating for his service-connected 
disabilities.  Moreover, in light of the Board's decision 
with regard to the claim for service connection for the cause 
of the veteran's death, the Board finds that the appellant's 
claim must fail for the same reasons.



ORDER

Service connection for diabetes mellitus claimed as due to 
herbicide agents used in Vietnam, for the purpose of 
entitlement to accrued benefits, is denied. 

Service connection for a cardiopulmonary condition claimed as 
due to herbicide agents used in Vietnam, for the purpose of 
entitlement to accrued benefits is denied. 

A rating in excess of 50 percent for carcinoma of the left 
mandible with loss of left half of mandible, for the purpose 
of entitlement to accrued benefits, is denied. 

A rating in excess of 30 percent for post-operative scar, 
excision of lip cancer, for the purpose of entitlement to 
accrued benefits, is denied. 

A rating in excess of 0 percent for defective hearing, for 
the purpose of entitlement to accrued benefits, is denied. 

A rating in excess of 0 percent for hemorrhoids, for the 
purpose of entitlement to accrued benefits, is denied. 

A rating in excess of 0 percent for perforation of the right 
tympanic membrane, for the purpose of entitlement to accrued 
benefits, is denied. 


	(CONTINUED ON NEXT PAGE)




Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.

The claim for DEA is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


